Exhibit 10.4

Execution Version

 

 

 

SECURITY AGREEMENT

By

GENTIVA HEALTH SERVICES, INC.,

as Borrower

and

THE GUARANTORS PARTY HERETO

and

BARCLAYS BANK PLC,

as Administrative Agent

 

 

Dated as of September 18, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   PREAMBLE      1    R E C I T A L S :      1    A G R E E M E N T
:      1    ARTICLE I    DEFINITIONS AND INTERPRETATION    SECTION 1.1.  
Definitions      2    SECTION 1.2.   Interpretation      10    SECTION 1.3.  
Resolution of Drafting Ambiguities      10    SECTION 1.4.   Perfection
Certificate      11    ARTICLE II    GRANT OF SECURITY AND OBLIGATIONS   
SECTION 2.1.   Grant of Security Interest      11    SECTION 2.2.   Filings     
12    ARTICLE III    PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;    USE OF
PLEDGED COLLATERAL    SECTION 3.1.   Delivery of Certificated Securities
Collateral      13    SECTION 3.2.   Perfection of Uncertificated Securities
Collateral      13    SECTION 3.3.   Financing Statements and Other Filings;
Maintenance of Perfected Security Interest      14    SECTION 3.4.   Other
Actions      14    SECTION 3.5.   Joinder of Additional Guarantors      18   
SECTION 3.6.   Supplements; Further Assurances      18    SECTION 3.7.   Pledgor
Changes; Information Regarding Collateral      19    ARTICLE IV   
REPRESENTATIONS, WARRANTIES AND COVENANTS    SECTION 4.1.   Title      19   
SECTION 4.2.   Validity of Security Interest      20    SECTION 4.3.   Defense
of Claims; Transferability of Pledged Collateral      20   

 

-i-



--------------------------------------------------------------------------------

         Page   SECTION 4.4.   Other Financing Statements      20    SECTION
4.5.   Location of Inventory and Equipment      21    SECTION 4.6.   Due
Authorization and Issuance      21    SECTION 4.7.   Consents, etc.      21   
SECTION 4.8.   Pledged Collateral      21    SECTION 4.9.   Insurance      21   
SECTION 4.10.   [Reserved]      21    ARTICLE V    CERTAIN PROVISIONS CONCERNING
SECURITIES COLLATERAL    SECTION 5.1.   Pledge of Additional Securities
Collateral      22    SECTION 5.2.   Voting Rights; Distributions; etc.      22
   SECTION 5.3.   Defaults, etc.      23    SECTION 5.4.   Certain Agreements of
Pledgors As Issuers and Holders of Equity Interests      24    ARTICLE VI   
CERTAIN PROVISIONS CONCERNING INTELLECTUAL    PROPERTY COLLATERAL    SECTION
6.1.   Grant of Intellectual Property License      24    SECTION 6.2.  
Protection of Administrative Agent’s Security      24    SECTION 6.3.  
After-Acquired Property      25    SECTION 6.4.   Litigation      26    ARTICLE
VII    CERTAIN PROVISIONS CONCERNING RECEIVABLES    SECTION 7.1.   Maintenance
of Records      26    SECTION 7.2.   Legend      27    SECTION 7.3.  
Modification of Terms, etc.      27    SECTION 7.4.   Collection      27   
ARTICLE VIII    TRANSFERS    SECTION 8.1.   Transfers of Pledged Collateral     
27   

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE IX    REMEDIES    SECTION 9.1.   Remedies      27   
SECTION 9.2.   Notice of Sale      30    SECTION 9.3.   Waiver of Notice and
Claims      30    SECTION 9.4.   Certain Sales of Pledged Collateral      30   
SECTION 9.5.   No Waiver; Cumulative Remedies      32    SECTION 9.6.   Certain
Additional Actions Regarding Intellectual Property      32    ARTICLE X   
APPLICATION OF PROCEEDS    SECTION 10.1.   Application of Proceeds      33   
ARTICLE XI    MISCELLANEOUS    SECTION 11.1.   Concerning Administrative Agent
     33    SECTION 11.2.   Administrative Agent May Perform; Administrative
Agent Appointed Attorney-in-Fact      34    SECTION 11.3.   Continuing Security
Interest; Assignment      35    SECTION 11.4.   Termination; Release      35   
SECTION 11.5.   Modification in Writing      36    SECTION 11.6.   Notices     
36    SECTION 11.7.   Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial      36    SECTION 11.8.   Severability of
Provisions      36    SECTION 11.9.   Execution in Counterparts      36   
SECTION 11.10.   Business Days      37    SECTION 11.11.   No Credit for Payment
of Taxes or Imposition      37    SECTION 11.12.   No Claims Against
Administrative Agent      37    SECTION 11.13.   No Release      37    SECTION
11.14.   Obligations Absolute      38    SIGNATURES        S-1    EXHIBIT 1  
Form of Issuer’s Acknowledgment    EXHIBIT 2   Form of Securities Pledge
Amendment    EXHIBIT 3   Form of Copyright Security Agreement    EXHIBIT 4  
Form of Patent Security Agreement   

 

-iii-



--------------------------------------------------------------------------------

         Page

EXHIBIT 5

  Form of Trademark Security Agreement   

 

-iv-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of October 18, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by GENTIVA HEALTH SERVICES,
INC., a Delaware corporation (the “Borrower”), and the wholly-owned subsidiaries
of Borrower that are Guarantors from to time to time party hereto (the
“Guarantors”), as pledgors, assignors and debtors (the Borrower, together with
the Guarantors, in such capacities and together with any successors in such
capacities, the “Pledgors,” and each, a “Pledgor”), in favor of BARCLAYS BANK
PLC, in its capacity as administrative agent pursuant to the Credit Agreement
(as hereinafter defined), as pledgee, assignee and secured party (in such
capacities and together with any successors in such capacities, the
“Administrative Agent”).

R E C I T A L S :

A. The Borrower, the Guarantors, the Administrative Agent and the lending
institutions listed therein have, in connection with the execution and delivery
of this Agreement, entered into that certain credit agreement, dated as of
October 18, 2013 (as amended, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”; which term shall
also include and refer to any increase in the amount of indebtedness under the
Credit Agreement and any refinancing or replacement of the Credit Agreement or
one or more successor or replacement facilities whether or not with a different
group of agents or lenders upon the Administrative Agent’s acknowledgment of the
termination of the predecessor Credit Agreement).

B. Each Guarantor has, pursuant to the Guaranty, unconditionally guaranteed the
Obligations.

C. The Borrower and each Guarantor will receive substantial benefits from the
execution, delivery and performance of the Obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.

D. This Agreement is given by each Pledgor in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the payment and performance of
all of the Obligations.

E. It is a condition to (i) the obligations of the Lenders to make the Loans
under the Credit Agreement, (ii) the obligations of the L/C Issuer to issue
Letters of Credit and (iii) the performance of the obligations of the Secured
Parties under Secured Hedge Agreements and Secured Cash Management Agreements
that each Pledgor execute and deliver the applicable Loan Documents, including
this Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Administrative Agent hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1. Definitions.

(a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC; provided that in any event, the following terms shall have
the meanings assigned to them in the UCC:

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “Records”; “Securities
Account”; “Securities Intermediary”; “Security Entitlement”; “Supporting
Obligations”; and “Tangible Chattel Paper.”

(b) Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.

(c) The following terms shall have the following meanings:

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Pledged Collateral and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.

“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Commodity Account.

“Contracts” shall mean, collectively, with respect to each Pledgor, the Related
Documents, all sale, service, performance, equipment or property lease
contracts, agreements and grants and all other contracts, agreements or grants
(in each case, whether written or oral, or third party or intercompany), between
such Pledgor and any third party, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.

 

-2-



--------------------------------------------------------------------------------

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.

“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement, the Securities Account Control Agreement and the Commodity Account
Control Agreement.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 3 hereto.

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Deposit Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Deposit Account.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC and in any event
shall include the LC Account and all accounts and sub-accounts relating to any
of the foregoing accounts and (ii) all cash, funds, checks, notes and
instruments from time to time on deposit in any of the accounts or sub-accounts
described in clause (i) of this definition.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

 

-3-



--------------------------------------------------------------------------------

“Excluded Accounts” shall mean (i) the Medicare and Medicaid Accounts or any
Deposit Accounts subject to a daily sweep of all amounts received or deposited
in such Deposit Account by federal funds wire transfer to a Deposit Account
subject to the Administrative Agent’s Control and (ii) Deposit Accounts or
Securities Accounts (w) specifically and exclusively used for deposits pending
activation of provider numbers in accordance with Medicare regulations,
(x) specifically and exclusively used for disbursement of payroll, payroll taxes
and other employee wage and benefit payments, (y) established and maintained
solely to meet capitalization requirements for Approved Captive Insurance
Subsidiaries or (z) established and maintained solely in support of the
Borrower’s nonqualified retirement and savings plan.

“Excluded Property” shall mean

(a) any permit or license issued by a Governmental Authority to any Pledgor or
any agreement to which any Pledgor is a party, in each case, only to the extent
and for so long as the terms of such permit, license or agreement or any
requirement of Law applicable thereto, validly prohibit the creation by such
Pledgor of a security interest in such permit, license or agreement in favor of
the Administrative Agent (after giving effect to Sections 9-406(d), 9-407(a),
9-408(a) or 9-409 of the UCC (or any successor provision or provisions) or any
other applicable law (including the Bankruptcy Code) or principles of equity);

(b) any lease, license, contract or agreement to which any Pledgor is a party or
any of its rights or interests thereunder if and only for so long as the grant
of a security interest hereunder shall constitute or result in a breach,
termination or default under any such lease, license, contract or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant
jurisdiction or any other applicable law or principles of equity);

(c) assets owned by any Pledgor on the date hereof or hereafter acquired and any
proceeds thereof that are subject to a Lien permitted by Section 7.01(i) of the
Credit Agreement to the extent and for so long as the contract or other
agreement in which such Lien is granted (or the documentation providing for the
Obligations secured by any such Lien) validly prohibits the creation of any
other Lien on such assets and proceeds;

(d) any property of a person existing at the time such person is acquired or
merged with or into or consolidated with any Pledgor that is subject to a Lien
permitted by Section 7.01(j) of the Credit Agreement to the extent and for so
long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of any other Lien on such property;

(e) any Equity Interests of (w) a Foreign Subsidiary; provided that this clause
(e) shall not apply to (A) Voting Stock of any Subsidiary which is a first-tier
controlled foreign corporation (as defined in Section 957(a) of the Code)
representing 66% of the total voting power of all outstanding Voting Stock of
such Subsidiary and (B) 100% of the Equity Interests not constituting Voting
Stock of any such Subsidiary, except that any

 

-4-



--------------------------------------------------------------------------------

such Equity Interests constituting “stock entitled to vote” within the meaning
of Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock
for purposes of this clause (e), (x) a Joint Venture Entity, to the extent
restricted or not permitted by the terms of such Person’s organizational or
joint venture documents (other than to the extent that any such prohibition
would be rendered ineffective pursuant to the UCC or any other applicable Law);
provided that such Equity Interest shall cease to be an Excluded Property by
virtue of this clause (x) at such time as such prohibition ceases to be in
effect, (y) an Approved Captive Insurance Subsidiary, or (z) a not-for-profit
entity;

(f) any intent-to-use trademark application to the extent and for so long as
creation by a Pledgor of a security interest therein would result in the loss by
such Pledgor of any material rights therein;

(g) motor vehicles and any other assets subject to certificates of title the
perfection of a Lien on which is excluded from the UCC in the relevant
jurisdiction, provided, however, that the Pledged Collateral shall include (and
such security interest shall attach to) any such motor vehicle or other asset
immediately at such time as such motor vehicle or other asset shall no longer be
subject to a certificate of title the perfection of a Lien on which is excluded
from the UCC in the relevant jurisdiction; and

(h) any Excluded Account only to the extent and for so long as any requirement
of Law applicable thereto, validly prohibits the creation by such Pledgor of a
security interest in such Excluded Account (it being understood that this
exclusion shall not affect the grant of the security interest in Proceeds of
Pledged Collateral as set forth herein and all Proceeds of Pledged Collateral
shall be Pledged Collateral hereunder);

provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause
(a), (b), (c), (d), (e), (f), (g) or (h) (unless such Proceeds, substitutions or
replacements would constitute Excluded Property referred to in clauses (a), (b),
(c), (d), (e), (f), (g) or (h)).

“Fiscal Intermediary” shall mean any insurance company, financial institution or
other contractor that has entered into an agreement with any governmental
authority to process claims and make payments to payees under Medicare, Medicaid
or any other Federal, State or local public health care or medical assistance
program pursuant to any of the Health Care Laws.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral or the Mortgaged Property, (iii) any and all other
rights, claims, choses-in-action and causes of

 

-5-



--------------------------------------------------------------------------------

action of such Pledgor against any other person and the benefits of any and all
collateral or other security given by any other person in connection therewith,
(iv) all guarantees, endorsements and indemnifications on, or of, any of the
Pledged Collateral or any of the Mortgaged Property, (v) all lists, books,
records, correspondence, ledgers, printouts, files (whether in printed form or
stored electronically), tapes and other papers or materials containing
information relating to any of the Pledged Collateral or any of the Mortgaged
Property, including all customer or tenant lists, identification of suppliers,
data, plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Pledgor’s operations or
any of the Pledged Collateral or any of the Mortgaged Property and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, now or hereafter acquired or held by such Pledgor,
including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority.

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with
(i) the use of and symbolized by any Trademark or Intellectual Property License
with respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations

 

-6-



--------------------------------------------------------------------------------

thereof, (ii) income, fees, royalties, damages, claims and payments now and
hereafter due and/or payable thereunder and with respect thereto including
damages and payments for past, present or future infringements or violations
thereof, (iii) rights to sue for past, present and future infringements or
violations thereof and (iv) other rights to use, exploit or practice any or all
of the Patents, Trademarks or Copyrights or any other patent, trademark or
copyright.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 10 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
A to the Guaranty.

“Joint Venture Entities” shall mean (i) Odyssey HealthCare of Kansas City, LLC,
organized pursuant to that operating agreement, dated April 1, 2008, between
Odyssey HealthCare Operating B, LP and Hospice Care Investments, LLC;
(ii) Odyssey HealthCare of South Texas, LLC, organized pursuant to that
operating agreement, dated October 1, 2008, between Odyssey HealthCare Operating
A, LP and Valley Baptist Medical Center; and (iii) Wake Forest Baptist Health
Care at Home, LLC organized pursuant to that operating agreement, dated as of
January 1, 2013 between Total Care Home Health of North Carolina, LLC and Wake
Forest University Baptist Medical Center.

“LC Account” shall mean any account established and maintained in accordance
with the provisions of Section 2.15 of the Credit Agreement and all property
from time to time on deposit in such LC Account.

“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Pledged
Collateral or Mortgaged Property or (ii) to the business, results of operations
or financial condition of any Pledgor.

“Medicaid” shall mean the health care program jointly financed and administered
by the Federal and State governments under Title XIX of the Social Security Act.

“Medicaid Account” shall mean any accounts of the Pledgors arising pursuant to
goods sold or services rendered by any Pledgor to eligible Medicaid
beneficiaries to be paid by a Fiscal Intermediary or by the United States of
America acting under the Medicaid program, any State or the District of Columbia
acting pursuant to a health plan adopted pursuant to Title XIX of the Social
Security Act or any other Governmental Authority under Medicaid.

 

-7-



--------------------------------------------------------------------------------

“Medicare” shall mean the health care program under Title XVIII of the Social
Security Act.

“Medicare Account” shall mean any accounts of the Pledgors arising pursuant to
goods sold or services rendered by any Pledgor to eligible Medicare
beneficiaries to be paid by a Fiscal Intermediary or by the United States of
America acting under the Medicare program or any other Governmental Authority
under Medicare.

“Mortgaged Property” shall have the meaning assigned to such term in the Credit
Agreement.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 4 hereto.

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable law with respect to
such Pledgor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.

“Perfection Certificate” shall mean those certain perfection certificates dated
October 18, 2013, executed and delivered by each Pledgor in favor of the
Administrative Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Administrative Agent) executed and delivered by the applicable
Guarantor in favor of the Administrative Agent for the benefit of the Secured
Parties contemporaneously with the execution and delivery of each Joinder
Agreement executed in accordance with Section 3.5 hereof, in each case, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the Credit Agreement or upon the request of
the Administrative Agent.

“Permitted Liens” shall mean all Liens permitted under Section 7.01 of the
Credit Agreement.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

 

-8-



--------------------------------------------------------------------------------

“Pledged Securities” shall mean, collectively, with respect to each Pledgor,
(i) all issued and outstanding Equity Interests of each issuer set forth on
Schedules 9(a) and 9(b) to the Perfection Certificate as being owned by such
Pledgor and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers (subject to Section 5.2(c)(iii)) of such Pledgor relating to such Equity
Interests in each such issuer or under any Organization Document of each such
issuer, and the certificates, instruments and agreements representing such
Equity Interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such Equity Interests,
(ii) all Equity Interests of any issuer, which Equity Interests are hereafter
acquired by such Pledgor (including by issuance) and all options, warrants,
rights, agreements and additional Equity Interests of whatever class of any such
issuer acquired by such Pledgor (including by issuance), together with all
rights, privileges, authority and powers of such Pledgor relating to such Equity
Interests or under any Organization Document of any such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Pledgor in any manner, and (iii) all Equity Interests issued in
respect of the Equity Interests referred to in clause (i) or (ii) upon any
consolidation or merger of any issuer of such Equity Interests; provided,
however, that Pledged Securities shall not include any Equity Interests that
constitute Excluded Property.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, regardless of how classified under the UCC together with all
of Pledgors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.

“Securities Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Securities Account.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Social Security Act” shall mean the Social Security Act (Pub. L. 74-271), 42
U.S.C. §§301, et seq., as the same now exists or may from time to time hereafter
be amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

 

-9-



--------------------------------------------------------------------------------

“Third Party Payor” shall mean any Person (such as a Fiscal Intermediary, Blue
Cross/Blue Shield or a private health insurance company) which is obligated to
reimburse or otherwise make payments to health care providers who provide
medical care or medical assistance or other goods or services for eligible
patients under Medicare, Medicaid or any other public or private insurance
contract.

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locators (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 5 hereto.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“Voting Stock” means Equity Interests of the class or classes pursuant to which
the holders thereof have the general voting power under ordinary circumstances
to elect at least a majority of the board of directors, managers or trustees of
a corporation (irrespective of whether or not at the time Equity Interests of
any other class or classes shall have or might have voting power by reason or
the happening of any contingency).

SECTION 1.2. Interpretation. The rules of interpretation specified in the Credit
Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.

SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Administrative Agent) shall not be employed in the interpretation hereof.

 

-10-



--------------------------------------------------------------------------------

SECTION 1.4. Perfection Certificate. The Administrative Agent and each Secured
Party agree that the Perfection Certificate and all descriptions of Pledged
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND OBLIGATIONS

SECTION 2.1. Grant of Security Interest. As collateral security for the payment
and performance in full of all the Obligations, each Pledgor hereby pledges and
grants to the Administrative Agent for the benefit of the Secured Parties, a
lien on and security interest in all of the right, title and interest of such
Pledgor in, to and under the following property, wherever located, and whether
now existing or hereafter arising or acquired from time to time (collectively,
the “Pledged Collateral”):

(i) all Accounts;

(ii) all Equipment, Goods, Inventory and Fixtures;

(iii) all Documents, Instruments and Chattel Paper;

(iv) all Letters of Credit and Letter-of-Credit Rights;

(v) all Securities Collateral;

(vi) all Investment Property;

(vii) all Intellectual Property Collateral;

(viii) the Commercial Tort Claims described on Schedule 12 to the Perfection
Certificate;

(ix) all General Intangibles;

(x) all Money and all Deposit Accounts;

(xi) all Supporting Obligations;

(xii) all books and records relating to the Pledged Collateral; and

(xiii) to the extent not covered by clauses (i) through (xii) of this sentence,
all other personal property of such Pledgor, whether tangible or intangible, and
all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements

 

-11-



--------------------------------------------------------------------------------

for, and rents, profits and products of, each of the foregoing, any and all
Proceeds of any insurance, indemnity, warranty or guaranty payable to such
Pledgor from time to time with respect to any of the foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through
(xiii) above, the security interest created by this Agreement shall not extend
to, and the term “Pledged Collateral” shall not include, any Excluded Property
and (i) the Pledgors shall from time to time at the request of the
Administrative Agent give written notice to the Administrative Agent identifying
in reasonable detail the Excluded Property and shall provide to the
Administrative Agent such other information regarding the Excluded Property as
the Administrative Agent may reasonably request and (ii) from and after the
Closing Date, no Pledgor shall permit to become effective in any document
creating, governing or providing for any permit, license or agreement a
provision that would prohibit the creation of a Lien on such permit, license or
agreement in favor of the Administrative Agent unless such Pledgor believes, in
its reasonable judgment, that such prohibition is usual and customary in
transactions of such type.

SECTION 2.2. Filings.

(a) Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Pledged Collateral, including (i) whether such Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor, (ii) any financing or continuation statements or
other documents without the signature of such Pledgor where permitted by law,
including the filing of a financing statement describing the Pledged Collateral
as “all assets now owned or hereafter acquired by the Pledgor or in which
Pledgor otherwise has rights” and (iii) in the case of a financing statement
filed as a fixture filing or covering Pledged Collateral constituting minerals
or the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Pledged Collateral relates. Each Pledgor agrees to
provide all information described in the immediately preceding sentence to the
Administrative Agent promptly upon request by the Administrative Agent.

(b) Each Pledgor hereby ratifies its authorization for the Administrative Agent
to file in any relevant jurisdiction any financing statements relating to the
Pledged Collateral if filed prior to the date hereof.

(c) Each Pledgor hereby further authorizes the Administrative Agent to file
filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
applicable country), including this Agreement, the Copyright Security Agreement,
the Patent Security Agreement and the Trademark Security Agreement, or other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interest granted by such Pledgor hereunder, without the
signature of such Pledgor, and naming such Pledgor, as debtor, and the
Administrative Agent, as secured party.

 

-12-



--------------------------------------------------------------------------------

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1. Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates representing or evidencing the
Securities Collateral in existence on the date hereof have been delivered to the
Administrative Agent in suitable form for transfer by delivery or accompanied by
duly executed instruments of transfer or assignment in blank and that the
Administrative Agent has a perfected first priority security interest therein.
Each Pledgor hereby agrees that all certificates representing or evidencing
Securities Collateral acquired by such Pledgor after the date hereof shall
promptly (but in any event within thirty (30) days after receipt thereof by such
Pledgor) be delivered to and held by or on behalf of the Administrative Agent
pursuant hereto. All certificated Securities Collateral shall be in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Administrative Agent. The Administrative Agent
shall have the right, at any time upon the occurrence and during the continuance
of any Event of Default, to endorse, assign or otherwise transfer to or to
register in the name of the Administrative Agent or any of its nominees or
endorse for negotiation any or all of the Securities Collateral, without any
indication that such Securities Collateral is subject to the security interest
hereunder. In addition, upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right at any time to
exchange certificates representing or evidencing Securities Collateral for
certificates of smaller or larger denominations.

SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each Pledgor
represents and warrants that the Administrative Agent (assuming due filing of
applicable UCC financing statement) has a perfected first priority security
interest in all uncertificated Pledged Securities pledged by it hereunder that
are in existence on the date hereof subject only to Permitted Liens. Each
Pledgor hereby agrees that if any of the Pledged Securities are at any time not
evidenced by certificates of ownership, then each applicable Pledgor shall, to
the extent permitted by applicable law, (i) use commercially reasonable efforts
to cause each issuer that is not a Pledgor to execute and deliver to the
Administrative Agent an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 hereto or such other form that is
reasonably satisfactory to the Administrative Agent; provided that no action by
any Pledgor shall be required under this clause (i) before the date that is 15
days after the Closing Date, (ii) if necessary to perfect a security interest in
such Pledged Securities, cause or, in the case of an issuer that is not a
Pledgor, use commercially reasonable efforts to cause such pledge to be recorded
on the equityholder register or the books of the issuer, execute any customary
pledge forms or other documents necessary to complete the pledge and give the
Administrative Agent the right to transfer such Pledged Securities under the
terms hereof, and (iii) after the occurrence and during the continuance of any
Event of Default, upon request by the Administrative Agent, (A) use commercially
reasonable efforts to cause the Organization Documents of each such issuer that
is a Subsidiary of the Borrower to be amended to provide that such Pledged
Securities shall be treated as “securities” for purposes of the UCC and
(B) cause such Pledged Securities to become

 

-13-



--------------------------------------------------------------------------------

certificated and delivered to the Administrative Agent in accordance with the
provisions of Section 3.1. Each Pledgor that is an issuer of Securities
Collateral hereby agrees that (i) upon the occurrence and during the
continuation of an Event of Default, it will comply with instructions of the
Administrative Agent with respect to the applicable Securities Collateral
(including all Equity Interests of such Pledgor) without further consent by the
applicable Pledgor that owns such Securities Collateral and (ii) agrees to
notify the Administrative Agent upon obtaining knowledge of any interest in
favor of any person in the applicable Securities Collateral that is adverse to
the interest of the Administrative Agent therein.

SECTION 3.3. Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest granted by it to the Administrative Agent in respect of the
Pledged Collateral have been delivered to the Administrative Agent in completed
and, to the extent necessary or appropriate, duly executed form for filing in
each governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate. Each Pledgor agrees that at the sole cost and expense of
the Pledgors, such Pledgor will maintain the security interest created by this
Agreement in the Pledged Collateral as a perfected first priority security
interest subject only to Permitted Liens and subject to the proper and timely
filing of continuation statements by the Administrative Agent at the expense of
the Pledgors.

SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Pledged Collateral,
each Pledgor represents and warrants (as to itself) as follows and agrees, in
each case at such Pledgor’s own expense, to take the following actions with
respect to the following Pledged Collateral:

(a) Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Pledged Collateral are evidenced
by any Instrument or Tangible Chattel Paper other than such Instruments and
Tangible Chattel Paper listed in Schedule 10 to the Perfection Certificate. Each
Instrument and each item of Tangible Chattel Paper listed in Schedule 10 to the
Perfection Certificate, which exceeds $100,000, has been properly endorsed,
assigned and delivered to the Administrative Agent, accompanied by instruments
of transfer or assignment duly executed in blank. If any amount then payable
under or in connection with any of the Pledged Collateral shall be evidenced by
any Instrument or Tangible Chattel Paper, and such amount, together with all
amounts payable evidenced by any Instrument or Tangible Chattel Paper not
previously delivered to the Administrative Agent exceeds $2,500,000 in the
aggregate for all Pledgors, the Pledgor acquiring such Instrument or Tangible
Chattel Paper shall promptly (but in any event within thirty (30) days after
receipt thereof) endorse, assign and deliver the same to the Administrative
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Administrative Agent may from time to time specify.

 

-14-



--------------------------------------------------------------------------------

(b) Deposit Accounts. As of the date hereof, no Pledgor has any Deposit Accounts
other than the accounts listed in Schedule 13 to the Perfection Certificate.
Assuming the due execution of Deposit Account Control Agreements (which may be
delivered after the Closing Date to the extent permitted under Section 6.20 of
the Credit Agreement), the Administrative Agent has a first priority security
interest in each such Deposit Account (other than Excluded Accounts), which
security interest is perfected by Control. Each Pledgor shall establish and
maintain one or more Deposit Accounts into which such Pledgor shall promptly
deposit, and shall direct each Fiscal Intermediary or other Third Party Payor,
in accordance with applicable law, including, without limitation, the Medicare
and Medicaid regulations, to directly remit, all payments in respect of any
Medicare Accounts or Medicaid Accounts (the “Medicare and Medicaid Accounts”).
Such Medicare and Medicaid Accounts shall be under the sole control of the
applicable Pledgor; provided that, on each Business Day the Pledgors shall
remit, or authorize, direct and instruct the depository banks at which such
separate deposit accounts are maintained to remit, by federal funds wire
transfer all funds received or deposited into such deposit accounts (to the
extent such funds are available funds) to one of the Deposit Accounts subject to
the Administrative Agent’s Control (or to Deposit Accounts that will become
subject to the Administrative Agent’s Control after due execution of a Deposit
Account Control Agreement after the Closing Date as required under Section 6.20
of the Credit Agreement). No Pledgor shall hereafter establish and maintain any
Deposit Account (other than Excluded Accounts) unless (1) it shall have given
the Administrative Agent 30 days’ prior written notice of its intention to
establish such new Deposit Account with a Bank, (2) such Bank shall be
reasonably acceptable to the Administrative Agent and (3) such Bank and such
Pledgor shall have duly executed and delivered to the Administrative Agent a
Deposit Account Control Agreement with respect to such Deposit Account. The
Administrative Agent agrees with each Pledgor that the Administrative Agent
shall not give any instructions directing the disposition of funds from time to
time credited to any Deposit Account (other than Excluded Accounts) or withhold
any withdrawal rights from such Pledgor with respect to funds from time to time
credited to any Deposit Account (other than Excluded Accounts) unless an Event
of Default has occurred and is continuing. Each Pledgor agrees that once the
Administrative Agent sends an instruction or notice to a Bank exercising its
Control over any Deposit Account (other than Excluded Accounts) such Pledgor
shall not give any instructions or orders with respect to such Deposit Account
including, without limitation, instructions for distribution or transfer of any
funds in such Deposit Account. No Pledgor shall grant Control of any Deposit
Account (other than Excluded Accounts) to any person other than the
Administrative Agent.

(c) Securities Accounts and Commodity Accounts. (i) As of the date hereof, no
Pledgor has any Securities Accounts or Commodity Accounts other than those
listed in Schedule 13 to the Perfection Certificate. Assuming the due execution
of Securities Account Control Agreements or Commodity Account Control Agreements
(which may be delivered after the Closing Date to the extent permitted under
Section 6.20 of the Credit Agreement), the Administrative Agent has a first
priority security interest in each such Securities Account and Commodity Account
(other than Excluded Accounts), which security

 

-15-



--------------------------------------------------------------------------------

interest is perfected by Control. No Pledgor shall hereafter establish and
maintain any Securities Account or Commodity Account with any Securities
Intermediary or Commodity Intermediary (other than Excluded Accounts) unless
(1) it shall have given the Administrative Agent 30 days’ prior written notice
of its intention to establish such new Securities Account or Commodity Account
with such Securities Intermediary or Commodity Intermediary, (2) such Securities
Intermediary or Commodity Intermediary shall be reasonably acceptable to the
Administrative Agent and (3) such Securities Intermediary or Commodity
Intermediary, as the case may be, and such Pledgor shall have duly executed and
delivered a Control Agreement with respect to such Securities Account or
Commodity Account, as the case may be. Each Pledgor shall accept any cash and
Investment Property in trust for the benefit of the Administrative Agent and
within five (5) Business Days of actual receipt thereof, deposit any and all
cash and Investment Property received by it into a Deposit Account or Securities
Account subject to Administrative Agent’s Control (or a Deposit Account or
Securities Account that will become subject to the Administrative Agent’s
Control after due execution of a Deposit Account Control Agreement, Securities
Account Control Agreement or Commodity Account Control Agreement after the
Closing Date as required under Section 6.20 of the Credit Agreement). The
Administrative Agent agrees with each Pledgor that the Administrative Agent
shall not give any Entitlement Orders or instructions or directions to any
issuer of uncertificated securities, Securities Intermediary or Commodity
Intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by such Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such investment and
withdrawal rights, would occur. Each Pledgor agrees that once the Administrative
Agent sends an instruction or notice to a Securities Intermediary or Commodity
Intermediary exercising its Control over any Securities Account and Commodity
Account such Pledgor shall not give any instructions or orders with respect to
such Securities Account and Commodity Account including, without limitation,
instructions for investment, distribution or transfer of any Investment Property
or Financial Asset maintained in such Securities Account or Commodity Account.
No Pledgor shall grant Control over any Investment Property (other than Excluded
Accounts) to any person other than the Administrative Agent.

(ii) As between the Administrative Agent and the Pledgors, the Pledgors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Administrative Agent, a Securities Intermediary, a Commodity
Intermediary, any Pledgor or any other person.

(d) Electronic Chattel Paper and Transferable Records. As of the date hereof, no
amount under or in connection with any of the Pledged Collateral is evidenced by
any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction) other than such Electronic
Chattel Paper and transferable records listed in Schedule 10

 

-16-



--------------------------------------------------------------------------------

to the Perfection Certificate. If any amount payable under or in connection with
any of the Pledged Collateral shall be evidenced by any Electronic Chattel Paper
or any transferable record, the Pledgor acquiring such Electronic Chattel Paper
or transferable record shall promptly notify the Administrative Agent thereof
and shall take such action as the Administrative Agent may reasonably request to
vest in the Administrative Agent control of such Electronic Chattel Paper under
Section 9-105 of the UCC or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The requirement in the preceding
sentence shall not apply to the extent that such amount, together with all
amounts payable evidenced by Electronic Chattel Paper or any transferable record
in which the Administrative Agent has not been vested control within the meaning
of the statutes described in the immediately preceding sentence, does not exceed
$2,500,000 in the aggregate for all Pledgors. The Administrative Agent agrees
with such Pledgor that the Administrative Agent will arrange, pursuant to
procedures satisfactory to the Administrative Agent and so long as such
procedures will not result in the Administrative Agent’s loss of control, for
the Pledgor to make alterations to the Electronic Chattel Paper or transferable
record permitted under Section 9-105 of the UCC or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Pledgor with respect to such Electronic Chattel Paper or transferable
record.

(e) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary under a
Letter of Credit now or hereafter issued, such Pledgor shall promptly notify the
Administrative Agent thereof and such Pledgor shall, upon the occurrence and
during the continuation of an Event of Default, at the request of the
Administrative Agent, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, either (i) arrange for the issuer and
any confirmer of such Letter of Credit to consent to an assignment to the
Administrative Agent of the proceeds of any drawing under the Letter of Credit
or (ii) arrange for the Administrative Agent to become the transferee
beneficiary of such Letter of Credit, with the Administrative Agent agreeing, in
each case, that the proceeds of any drawing under the Letter of Credit are to be
applied as provided in the Credit Agreement. The actions in the preceding
sentence shall not be required to the extent that the amount of any such Letter
of Credit, together with the aggregate amount of all other Letters of Credit for
which the actions described above in clauses (i) and (ii) have not been taken,
does not exceed $2,500,000 in the aggregate for all Pledgors.

(f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 12 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim, such Pledgor shall promptly (but
in any event within 30 days after acquisition thereof) notify the Administrative
Agent in writing signed by such Pledgor of the brief details thereof and grant
to the Administrative Agent in such writing a security

 

-17-



--------------------------------------------------------------------------------

interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Administrative Agent. The requirement in the preceding sentence shall not
apply to the extent that the amount of such Commercial Tort Claim, together with
the amount of all other Commercial Tort Claims held by any Pledgor in which the
Administrative Agent does not have a security interest, does not exceed
$2,500,000 in the aggregate for all Pledgors.

(g) [Reserved].

(h) [Reserved].

SECTION 3.5. Joinder of Additional Guarantors. The Pledgors shall cause each
wholly-owned Subsidiary of the Borrower which, from time to time, after the date
hereof shall be required to pledge any assets to the Administrative Agent for
the benefit of the Secured Parties pursuant to the provisions of the Credit
Agreement, (a) to execute and deliver to the Administrative Agent (i) a Joinder
Agreement substantially in the form of Exhibit A to the Guaranty and (ii) a
Perfection Certificate, in each case, within thirty (30) days of the date on
which it was acquired or created or (b) in the case of a Subsidiary organized
outside of the United States required to pledge any assets to the Administrative
Agent, to execute and deliver to the Administrative Agent such documentation as
the Administrative Agent shall reasonably request and, in each case with respect
to clauses (a) and (b) above and, in each case, upon such execution and
delivery, such Subsidiary shall constitute a “Guarantor” and a “Pledgor” for all
purposes hereunder with the same force and effect as if originally named as a
Guarantor and Pledgor herein. The execution and delivery of such Joinder
Agreement shall not require the consent of any Pledgor hereunder. The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor and Pledgor as a party to this
Agreement.

SECTION 3.6. Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Administrative Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Administrative Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Pledged Collateral as provided
herein and the rights and interests granted to the Administrative Agent
hereunder, to carry into effect the purposes hereof or better to assure and
confirm the validity, enforceability and priority of the Administrative Agent’s
security interest in the Pledged Collateral or permit the Administrative Agent
to exercise and enforce its rights, powers and remedies hereunder with respect
to any Pledged Collateral, including the filing of financing statements,
continuation statements and other documents (including this Agreement) under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby and the execution and
delivery of Control Agreements (other than Excluded Accounts), all in form
reasonably satisfactory to the Administrative Agent and in such offices
(including the United States Patent and Trademark Office and the United States
Copyright Office) wherever required by law to perfect, continue and maintain the
validity, enforceability and priority of the security interest in the Pledged
Collateral as provided herein and to preserve the other rights and interests
granted to the Administrative Agent hereunder, as against third parties, with
respect to the Pledged Collateral. Without limiting the generality of the
foregoing, each

 

-18-



--------------------------------------------------------------------------------

Pledgor shall make, execute, endorse, acknowledge, file or refile and/or deliver
to the Administrative Agent from time to time upon reasonable request by the
Administrative Agent such lists, schedules, descriptions and designations of the
Pledged Collateral, copies of warehouse receipts, receipts in the nature of
warehouse receipts, bills of lading, documents of title, vouchers, invoices,
schedules, confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments as the
Administrative Agent shall reasonably request. If an Event of Default has
occurred and is continuing, the Administrative Agent may institute and maintain,
in its own name or in the name of any Pledgor, such suits and proceedings as the
Administrative Agent may be advised by counsel shall be reasonably necessary or
expedient to prevent any impairment of the security interest in or the
perfection thereof in the Pledged Collateral. All of the foregoing shall be at
the sole cost and expense of the Pledgors.

SECTION 3.7. Pledgor Changes; Information Regarding Collateral. No Pledgor shall
effect any change (i) in any Pledgor’s legal name, (ii) in the location of any
Pledgor’s chief executive office, (iii) in any Pledgor’s identity or
organizational structure, (iv) in any Pledgor’s Federal Taxpayer Identification
Number or organizational identification number, if any, or (v) in any Pledgor’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Administrative Agent not less than 5 days’ prior written notice (in the form of
an certificate from a Responsible Officer), or such lesser notice period agreed
to by the Administrative Agent, of its intention so to do, clearly describing
such change and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each
Pledgor agrees to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1. Title. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns and has rights and, as to
Pledged Collateral acquired by it from time to time after the date hereof, will
own and have rights in each item of Pledged Collateral pledged by it hereunder,
free and clear of any and all Liens or claims of others other than with respect
to Pledged Securities for restrictions on transfer imposed by applicable state
and federal securities laws. In addition, no Liens or claims exist on the
Securities Collateral, other than Permitted Liens and except with respect to
Pledged Securities for restrictions on transfer pursuant to applicable federal
and state securities laws.

 

-19-



--------------------------------------------------------------------------------

SECTION 4.2. Validity of Security Interest. The security interest in and Lien on
the Pledged Collateral granted to the Administrative Agent for the benefit of
the Secured Parties hereunder constitutes (a) a legal and valid security
interest in all the Pledged Collateral securing the payment and performance of
the Obligations, and (b) subject to the filings and other actions described in
Schedule 6 to the Perfection Certificate (to the extent required to be listed on
the schedules to the Perfection Certificate as of the date this representation
is made or deemed made), (i) will constitute a perfected security interest in
all the Pledged Collateral in which a security interest may be perfected in the
United States by filing, recording or registering a financing statement or
analogous document in the United States (or any political subdivision thereof)
and its territories and possessions pursuant to the UCC or other applicable law
in such jurisdictions and (ii) will constitute a perfected security interest in
all Pledged Collateral in which a security interest may be perfected in the
United States upon the timely receipt and recording of the Patent Security
Agreement, Copyright Security Agreement or Trademark Security Agreement with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable. Except to the extent a security interest in such Pledged
Collateral cannot be perfected by the filings or other actions described in the
preceding clauses (i) and (ii), the security interest and Lien granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement in and on the Pledged Collateral will at all times constitute a
perfected, continuing security interest therein (other than with respect to real
property leases), prior to all other Liens on the Pledged Collateral except for
Permitted Liens and with respect to the Pledged Securities, to restrictions on
transfer under applicable state and federal securities laws, subject to the
filing of continuation statements as required by applicable law.

SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral. Subject
to Section 7.09 of the Credit Agreement, each Pledgor shall, at its own cost and
expense, defend title to the Pledged Collateral pledged by it hereunder and the
security interest therein and Lien thereon granted to the Administrative Agent
and the priority thereof against all claims and demands of all persons, at its
own cost and expense, at any time claiming any interest therein adverse to the
Administrative Agent or any other Secured Party other than Permitted Liens.
Subject to Section 7.09 of the Credit Agreement, there is no agreement, order,
judgment or decree, and no Pledgor shall enter into any agreement or take any
other action, that would restrict the transferability of any of the Pledged
Collateral or otherwise impair or conflict with such Pledgor’s obligations or
the rights of the Administrative Agent hereunder.

SECTION 4.4. Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will there be), any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) covering or purporting to cover any interest
of any kind in the Pledged Collateral, except such as have been filed in favor
of the Administrative Agent pursuant to this Agreement or in favor of any holder
of a Permitted Lien with respect to such Permitted Lien. No Pledgor shall
execute, authorize or permit to be filed in any public office any financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) relating to any Pledged Collateral, except
financing statements and other statements and instruments filed or to be filed
in respect of and covering the security interests granted by such Pledgor to the
Administrative Agent or the holder of the Permitted Liens.

 

-20-



--------------------------------------------------------------------------------

SECTION 4.5. Location of Inventory and Equipment. It shall not move any
Equipment or Inventory to any location, other than any location that is listed
in the relevant Schedules to the Perfection Certificate and other than moves to
new locations in the ordinary course of business, unless it shall have given the
Administrative Agent not less than 5 days’ prior written notice (in the form of
a certificate of a Responsible Officer) of its intention so to do, clearly
describing such new location and providing such other information in connection
therewith as the Administrative Agent may request; provided that in no event
shall any Equipment or Inventory be moved to any location outside of the
continental United States.

SECTION 4.6. Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable. There is no amount or other obligation owing by any Pledgor to any
issuer of the Pledged Securities in exchange for or in connection with the
issuance of the Pledged Securities or any Pledgor’s status as a partner or a
member of any issuer of the Pledged Securities other than with respect to the
Joint Venture Entities, as set forth in the Organization Documents of such Joint
Venture Entity.

SECTION 4.7. Consents, etc. In the event that the Administrative Agent desires
to exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or Joint Venture Entity or any other
person therefor, then, upon the reasonable request of the Administrative Agent,
such Pledgor agrees to use its commercially reasonable efforts to assist and aid
the Administrative Agent to obtain as soon as practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers.

SECTION 4.8. Pledged Collateral. All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Pledged Collateral, is accurate and complete in all
material respects. The Pledged Collateral described on the schedules to the
Perfection Certificate constitutes all of the material property of such type of
Pledged Collateral owned or held by the Pledgors.

SECTION 4.9. Insurance. In the event that the proceeds of any insurance claim
are paid to any Pledgor after the Administrative Agent has exercised its right
to foreclose after an Event of Default, such Net Cash Proceeds shall be held in
trust for the benefit of the Administrative Agent and immediately after receipt
thereof shall be paid to the Administrative Agent for application in accordance
with the Credit Agreement.

SECTION 4.10. [Reserved].

 

-21-



--------------------------------------------------------------------------------

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1. Pledge of Additional Securities Collateral. Each Pledgor shall,
upon obtaining any Pledged Securities or Intercompany Notes of any person,
accept the same in trust for the benefit of the Administrative Agent and
promptly (but in any event within thirty (30) days after receipt thereof)
deliver to the Administrative Agent a pledge amendment, duly executed by such
Pledgor, in substantially the form of Exhibit 2 hereto (each, a “Pledge
Amendment”), and the certificates and other documents required under Section 3.1
and Section 3.2 hereof in respect of the additional Pledged Securities or
Intercompany Notes which are to be pledged pursuant to this Agreement, and
confirming the attachment of the Lien hereby created on and in respect of such
additional Pledged Securities or Intercompany Notes. Each Pledgor hereby
authorizes the Administrative Agent to attach each Pledge Amendment to this
Agreement and agrees that all Pledged Securities or Intercompany Notes listed on
any Pledge Amendment delivered to the Administrative Agent shall for all
purposes hereunder be considered Pledged Collateral.

SECTION 5.2. Voting Rights; Distributions; etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Obligations; provided, however,
that no Pledgor shall in any event exercise such rights in any manner which
could reasonably be expected to have a Material Adverse Effect.

(ii) Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities shall be forthwith delivered to the Administrative
Agent to hold as Pledged Collateral and shall, if received by any Pledgor, be
received in trust for the benefit of the Administrative Agent, be segregated
from the other property or funds of such Pledgor and be promptly (but in any
event within thirty (30) days after receipt thereof) delivered to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsement).

(b) So long as no Event of Default shall have occurred and be continuing, the
Administrative Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.

 

-22-



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of any Event of Default:

(i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights; provided that, with respect to
the Joint Venture Entities, to the extent the Organization Documents of the
Joint Venture Entities do not permit the Administrative Agent to exercise such
voting and other consensual rights, the applicable Pledgor shall retain such
voting and other consensual rights it is entitled to exercise under the
Organization Documents of such entities; provided, however, that no Pledgor
shall in any event exercise such rights in any manner which could reasonably be
expected to have a Material Adverse Effect.

(ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Administrative Agent, which shall thereupon have the sole right to
receive and hold as Pledged Collateral such Distributions.

(iii) Notwithstanding the foregoing, the remedies described in Sections
5.2(c)(i) and (ii) shall not apply with respect to Securities Collateral
constituting Equity Interests in any Joint Venture Entity unless, to the extent
required by the Organization Document of such Joint Venture Entity, consented to
by (x) the members of such Joint Venture Entity and/or (y) the board of managers
of such Joint Venture Entity; provided, in each case, that the consent of any
Pledgor shall not be withheld or delayed.

(d) Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Administrative Agent appropriate instruments as the
Administrative Agent may reasonably request in order to permit the
Administrative Agent to exercise the voting and other rights which it may be
entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.

(e) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other funds of
such Pledgor and shall immediately be paid over to the Administrative Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement).

SECTION 5.3. Defaults, etc. Each Pledgor hereby represents and warrants that
(i) such Pledgor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Pledgor is a party relating to the Pledged Securities pledged by
it, and such Pledgor is not in violation of any other provisions of any such
agreement to which such Pledgor is a party, or otherwise in default or violation
thereunder except for such defaults or violations that could not reasonably be
expected to

 

-23-



--------------------------------------------------------------------------------

result in a Material Adverse Effect, (ii) no Securities Collateral pledged by
such Pledgor is subject to any defense, offset or counterclaim, nor have any of
the foregoing been asserted or alleged against such Pledgor by any person with
respect thereto, and (iii) as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organization Documents
and certificates representing such Pledged Securities that have been delivered
to the Administrative Agent) which evidence any Pledged Securities of such
Pledgor.

SECTION 5.4. Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.

(a) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

(b) In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
Organization Document to the pledge by each other Pledgor, pursuant to the terms
hereof, of the Pledged Securities in such partnership, limited liability company
or other entity and, upon the occurrence and during the continuance of an Event
of Default, to the transfer of such Pledged Securities to the Administrative
Agent or its nominee and to the substitution of the Administrative Agent or its
nominee as a substituted partner, shareholder or member in such partnership,
limited liability company or other entity with all the rights, powers and duties
of a general partner, limited partner, shareholder or member, as the case may
be.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1. Grant of Intellectual Property License. For the purpose of enabling
the Administrative Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Article IX hereof at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the
Administrative Agent, to the extent assignable, an irrevocable, non-exclusive
license to use, assign, license or sublicense any of the Intellectual Property
Collateral now owned or hereafter acquired by such Pledgor, wherever the same
may be located. Such license shall include access to all media in which any of
the licensed items may be recorded or stored and to all computer programs used
for the compilation or printout hereof.

SECTION 6.2. Protection of Administrative Agent’s Security. On a continuing
basis, each Pledgor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Administrative Agent of any material
adverse determination in any proceeding or the institution of any proceeding in
any federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office

 

-24-



--------------------------------------------------------------------------------

regarding any Material Intellectual Property Collateral, such Pledgor’s right to
register such Material Intellectual Property Collateral or its right to keep and
maintain such registration in full force and effect, (ii) maintain all Material
Intellectual Property Collateral as presently used and operated, (iii) not
permit to lapse or become abandoned any Material Intellectual Property
Collateral, and not settle or compromise any pending or future litigation or
administrative proceeding with respect to any such Material Intellectual
Property Collateral, in either case except as shall be consistent with
commercially reasonable business judgment, (iv) upon such Pledgor obtaining
knowledge thereof, promptly notify the Administrative Agent of any event which
may be reasonably expected to materially and adversely affect the value or
utility of any Material Intellectual Property Collateral or the rights and
remedies of the Administrative Agent in relation thereto including a levy or any
legal process against any Material Intellectual Property Collateral, (v) not
license any Material Intellectual Property Collateral other than licenses
entered into by such Pledgor in, or incidental to, the ordinary course of
business, or amend or permit the amendment of any of such licenses in a manner
that materially and adversely affects the right to receive payments thereunder,
or in any manner that would materially impair the value of any Material
Intellectual Property Collateral or the Lien on and security interest in the
Material Intellectual Property Collateral created therein hereby, without the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld), (vi) diligently keep adequate records respecting all Material
Intellectual Property Collateral and (vii) furnish to the Administrative Agent
from time to time upon the Administrative Agent’s reasonable request therefor
reasonably detailed statements and amended schedules further identifying and
describing the Material Intellectual Property Collateral and such other
materials evidencing or reports pertaining to any Material Intellectual Property
Collateral as the Administrative Agent may from time to time reasonably request.

SECTION 6.3. After-Acquired Property. If any Pledgor shall at any time after the
date hereof (i) obtain any rights to any additional Material Intellectual
Property Collateral or (ii) become entitled to the benefit of any additional
Material Intellectual Property Collateral or any renewal or extension thereof,
including any reissue, division, continuation, or continuation-in-part of any
Material Intellectual Property Collateral, or any improvement on any Material
Intellectual Property Collateral, or if any intent-to use trademark application
is no longer subject to clause (c) of the definition of Excluded Property, the
provisions hereof shall automatically apply thereto and any such item enumerated
in the preceding clause (i) or (ii) shall automatically constitute Intellectual
Property Collateral as if such would have constituted Intellectual Property
Collateral at the time of execution hereof and be subject to the Lien and
security interest created by this Agreement without further action by any party.
No later than concurrently with the delivery of financial statements pursuant to
Section 7.01(a) of the Credit Agreement for the fiscal year during which such
item enumerated in the preceding clause (a) or (b) occurs, each Pledgor shall
(x) provide to the Administrative Agent written notice of any of the foregoing
(which notice may be in the form of a report supplementing Schedule 5.17 of the
Credit Agreement) and (y) if requested by Administrative Agent, within 30 days
of such request, confirm the attachment of the Lien and security interest
created by this Agreement to any rights described in clauses (i) and (ii) above
by execution of an instrument in form reasonably acceptable to the
Administrative Agent and the filing of any instruments or statements as shall be
reasonably necessary to create, preserve, protect or perfect the Administrative
Agent’s security interest in such Material Intellectual

 

-25-



--------------------------------------------------------------------------------

Property Collateral. Further, each Pledgor authorizes the Administrative Agent
to modify this Agreement by amending Schedules 11(a), 11(b) and 11(c) to the
Perfection Certificate to include any Material Intellectual Property Collateral
of such Pledgor acquired or arising after the date hereof.

SECTION 6.4. Litigation. Unless there shall occur and be continuing any Event of
Default, each Pledgor shall have the right to commence and prosecute in its own
name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Administrative
Agent or the Secured Parties to enforce the Intellectual Property Collateral and
any license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Administrative Agent, do any and all lawful acts and
execute any and all documents requested by the Administrative Agent in aid of
such enforcement and the Pledgors shall promptly reimburse and indemnify the
Administrative Agent for all costs and expenses incurred by the Administrative
Agent in the exercise of its rights under this Section 6.4 in accordance with
Section 10.04 of the Credit Agreement. In the event that the Administrative
Agent shall elect not to bring suit to enforce the Intellectual Property
Collateral, each Pledgor agrees, at the reasonable request of the Administrative
Agent, to take all commercially reasonable actions necessary, whether by suit,
proceeding or other action, to prevent the infringement, counterfeiting, unfair
competition, dilution, diminution in value of or other damage to any of the
Intellectual Property Collateral by any person.

ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1. Maintenance of Records. Each Pledgor shall keep and maintain at its
own cost and expense complete records of each Receivable, in a manner consistent
with ordinary business practice, including records of all payments received, all
credits granted thereon, all merchandise returned and all other documentation
relating thereto. Each Pledgor shall, at such Pledgor’s sole cost and expense,
upon the Administrative Agent’s demand made at any time after the occurrence and
during the continuance of any Event of Default, deliver all tangible evidence of
Receivables, including all documents evidencing Receivables and any books and
records relating thereto to the Administrative Agent or to its representatives
(copies of which evidence and books and records may be retained by such
Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Administrative Agent’s security interest therein without the consent of any
Pledgor.

 

-26-



--------------------------------------------------------------------------------

SECTION 7.2. Legend. Each Pledgor shall legend, at the reasonable request of the
Administrative Agent and in form and manner satisfactory to the Administrative
Agent, the Receivables and the other books, records and documents of such
Pledgor evidencing or pertaining to the Receivables with an appropriate
reference to the fact that the Receivables have been assigned to the
Administrative Agent for the benefit of the Secured Parties and that the
Administrative Agent has a security interest therein.

SECTION 7.3. Modification of Terms, etc. No Pledgor shall rescind or cancel any
obligations evidenced by any Receivable or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business, or
extend or renew any such obligations except in the ordinary course of business
or compromise or settle any dispute, claim, suit or legal proceeding relating
thereto or sell any Receivable or interest therein except in the ordinary course
of business without the prior written consent of the Administrative Agent. Each
Pledgor shall timely fulfill all obligations on its part to be fulfilled under
or in connection with the Receivables.

SECTION 7.4. Collection. Each Pledgor shall use its commercially reasonable
efforts to collect from the Account Debtor of each of the Receivables, as and
when due in the ordinary course of business (including Receivables that are
delinquent, such Receivables to be collected in accordance with generally
accepted commercial collection procedures), any and all amounts owing under or
on account of such Receivable, and apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balance of such Receivable,
except that any Pledgor may, with respect to a Receivable, allow in the ordinary
course of business (i) a refund or credit due as a result of returned or damaged
or defective merchandise and (ii) such extensions of time to pay amounts due in
respect of Receivables and such other modifications of payment terms or
settlements in respect of Receivables as shall be commercially reasonable in the
circumstances, all in accordance with such Pledgor’s ordinary course of business
consistent with its collection practices as in effect from time to time. The
costs and expenses (including attorneys’ fees) of collection, in any case,
whether incurred by any Pledgor, the Administrative Agent or any Secured Party,
shall be paid by the Pledgors.

ARTICLE VIII

TRANSFERS

SECTION 8.1. Transfers of Pledged Collateral. No Pledgor shall sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Pledged Collateral pledged by it hereunder except as expressly permitted by the
Credit Agreement.

ARTICLE IX

REMEDIES

SECTION 9.1. Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent may from time to time exercise in
respect of the Pledged Collateral, in addition to the other rights and remedies
provided for herein or otherwise available to it, the following remedies:

(i) Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice to the extent
permitted by applicable law or process of law, and for that purpose may enter
upon any Pledgor’s premises where any of the Pledged Collateral is located,
remove such Pledged Collateral, remain present at such premises to receive
copies of all communications and remittances relating to the Pledged Collateral
and use in connection with such removal and possession any and all services,
supplies, aids and other facilities of any Pledgor;

 

-27-



--------------------------------------------------------------------------------

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Administrative Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Administrative Agent and shall promptly (but in
no event later than three (3) Business Days after receipt thereof) pay such
amounts to the Administrative Agent;

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) Take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Administrative Agent at any
place or places so designated by the Administrative Agent, in which event such
Pledgor shall at its own expense: (A) forthwith cause the same to be moved to
the place or places designated by the Administrative Agent and therewith
delivered to the Administrative Agent, (B) store and keep any Pledged Collateral
so delivered to the Administrative Agent at such place or places pending further
action by the Administrative Agent and (C) while the Pledged Collateral shall be
so stored and kept, provide such security and maintenance services as shall be
necessary to protect the same and to preserve and maintain them in good
condition. Each Pledgor’s obligation to deliver the Pledged Collateral as
contemplated in this Section 9.1(iv) is of the essence hereof. Upon application
to a court of equity having jurisdiction, the Administrative Agent shall be
entitled to a decree requiring specific performance by any Pledgor of such
obligation;

 

-28-



--------------------------------------------------------------------------------

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Obligations as provided in Article X
hereof;

(vi) Retain and apply the Distributions to the Obligations as provided in
Article X hereof;

(vii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(viii) Exercise all the rights and remedies of a secured party on default under
the UCC, and the Administrative Agent may also in its sole discretion, without
notice except as specified in Section 9.2 hereof, sell, assign or grant a
license to use the Pledged Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Administrative Agent may deem commercially reasonable. The Administrative Agent
or any other Secured Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of the Pledged Collateral or any part
thereof at any such sale and shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Obligations owed to such person as a credit on account of the purchase
price of the Pledged Collateral or any part thereof payable by such person at
such sale. Each purchaser, assignee, licensee or recipient at any such sale
shall acquire the property sold, assigned or licensed absolutely free from any
claim or right on the part of any Pledgor, and each Pledgor hereby waives, to
the fullest extent permitted by law, all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The Administrative Agent
shall not be obligated to make any sale of the Pledged Collateral or any part
thereof regardless of notice of sale having been given. The Administrative Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Pledgor hereby
waives, to the fullest extent permitted by law, any claims against the
Administrative Agent arising by reason of the fact that the price at which the
Pledged Collateral or any part thereof may have been sold, assigned or licensed
at such a private sale was less than the price which might have been obtained at
a public sale.

Notwithstanding the foregoing, the remedies described in Sections 9.1(iii),
(iv), (vii) and (viii) shall not apply with respect to Securities Collateral
constituting Equity Interests in any Joint Venture Entity unless, to the extent
required by the Organization Document of such Joint Venture Entity, consented to
by (x) the members of such Joint Venture Entity and/or (y) the board of managers
of such Joint Venture Entity; provided, in each case, that the consent of any
Pledgor shall not be withheld or delayed.

 

-29-



--------------------------------------------------------------------------------

SECTION 9.2. Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be required by law, ten (10) days’ prior notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.

SECTION 9.3. Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Pledged Collateral or any part
thereof, including any and all prior notice and hearing for any prejudgment
remedy or remedies and any such right which such Pledgor would otherwise have
under law, and each Pledgor hereby further waives, to the fullest extent
permitted by applicable law: (i) all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Administrative
Agent’s rights hereunder and (iii) all rights of redemption, appraisal,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable law. The Administrative Agent shall not be liable for any incorrect
or improper payment made pursuant to this Article IX in the absence of gross
negligence, bad faith or willful misconduct on the part of the Administrative
Agent. Any sale of, or the grant of options to purchase, or any other
realization upon, any Pledged Collateral shall operate to divest all right,
title, interest, claim and demand, either at law or in equity, of the applicable
Pledgor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.

SECTION 9.4. Certain Sales of Pledged Collateral.

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such restricted sale
shall be deemed to have been made in a commercially reasonable manner and that,
except as may be required by applicable law, the Administrative Agent shall have
no obligation to engage in public sales.

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Administrative
Agent may be compelled, with respect to any sale of all or any part of the
Securities Collateral and Investment Property, to limit purchasers to persons
who will agree, among other things, to acquire such Securities Collateral or
Investment Property for their own account, for investment and not with a view to
the distribution or resale thereof. Each Pledgor acknowledges that any such
private sales

 

-30-



--------------------------------------------------------------------------------

may be at prices and on terms less favorable to the Administrative Agent than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act), and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner and that
the Administrative Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Securities Collateral or Investment
Property for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would agree to do so.

(c) Notwithstanding the foregoing, each Pledgor shall, upon the occurrence and
during the continuance of any Event of Default, at the reasonable request of the
Administrative Agent, for the benefit of the Administrative Agent, cause any
registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral (other than Securities Collateral constituting Equity
Interests in any Joint Venture Entity unless, to the extent required by the
Organization Document of such Joint Venture Entity, consented to by (x) the
members of such Joint Venture Entity and/or (y) the board of managers of such
Joint Venture Entity; provided, in each case, that the consent of any Pledgor
shall not be withheld or delayed) as soon as practicable and at the sole cost
and expense of the Pledgors. Each Pledgor will use its commercially reasonable
efforts to cause such registration to be effected (and be kept effective) and
will use its commercially reasonable efforts to cause such qualification and
compliance to be effected (and be kept effective) as may be so requested and as
would permit or facilitate the sale and distribution of such Securities
Collateral including registration under the Securities Act (or any similar
statute then in effect), appropriate qualifications under applicable blue sky or
other state securities laws and appropriate compliance with all other
requirements of any Governmental Authority. Each Pledgor shall use its
commercially reasonable efforts to cause the Administrative Agent to be kept
advised in writing as to the progress of each such registration, qualification
or compliance and as to the completion thereof, shall furnish to the
Administrative Agent such number of prospectuses, offering circulars or other
documents incident thereto as the Administrative Agent from time to time may
request, and shall indemnify and shall cause the issuer of the Securities
Collateral to indemnify, to the extent permitted by applicable laws, the
Administrative Agent and all others participating in the distribution of such
Securities Collateral against all claims, losses, damages and liabilities caused
by any untrue statement (or alleged untrue statement) of a material fact
contained therein (or in any related registration statement, notification or the
like) or by any omission (or alleged omission) to state therein (or in any
related registration statement, notification or the like) a material fact
required to be stated therein or necessary to make the statements therein not
misleading, other than to the extent such information was provided by the
Administrative Agent.

(d) If the Administrative Agent determines to exercise its right to sell any or
all of the Securities Collateral or Investment Property (other than Securities
Collateral constituting Equity Interests in any Joint Venture Entity unless, to
the extent required by the Organization Document of such Joint Venture Entity,
consented to by (x) the members of such Joint Venture Entity and/or (y) the
board of managers of such Joint Venture Entity; provided, in each case, that

 

-31-



--------------------------------------------------------------------------------

the consent of any Pledgor shall not be withheld or delayed), upon written
request, the applicable Pledgor shall from time to time furnish to the
Administrative Agent all such information as the Administrative Agent may
reasonably request in order to determine the number of securities included in
the Securities Collateral or Investment Property which may be sold by the
Administrative Agent as exempt transactions under the Securities Act and the
rules of the SEC thereunder, as the same are from time to time in effect.

(e) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.4 will cause irreparable injury to the Administrative Agent
and the other Secured Parties, that the Administrative Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 9.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

SECTION 9.5. No Waiver; Cumulative Remedies.

(a) No failure on the part of the Administrative Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Administrative Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Administrative Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

(b) In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Administrative Agent, then and in every
such case, the Pledgors, the Administrative Agent and each other Secured Party
shall be restored to their respective former positions and rights hereunder with
respect to the Pledged Collateral, and all rights, remedies, privileges and
powers of the Administrative Agent and the other Secured Parties shall continue
as if no such proceeding had been instituted.

SECTION 9.6. Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing, upon the written demand
of the Administrative Agent, each Pledgor shall execute and deliver to the
Administrative Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and Goodwill and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof. Within
five (5) Business Days of written notice thereafter from the Administrative
Agent, each Pledgor shall make available to the Administrative Agent, to the
extent within such Pledgor’s power and authority, such personnel in such
Pledgor’s employ on the date of the Event

 

-32-



--------------------------------------------------------------------------------

of Default as the Administrative Agent may reasonably designate to permit such
Pledgor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold by such Pledgor under the registered Patents,
Trademarks and/or Copyrights, and such persons shall be available to perform
their prior functions on the Administrative Agent’s behalf.

ARTICLE X

APPLICATION OF PROCEEDS

SECTION 10.1. Application of Proceeds. The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Pledged Collateral pursuant to the
exercise by the Administrative Agent of its remedies shall be applied, together
with any other sums then held by the Administrative Agent pursuant to this
Agreement, in accordance with the Credit Agreement.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Concerning Administrative Agent.

(a) The Administrative Agent has been appointed as collateral agent pursuant to
the Credit Agreement. The actions of the Administrative Agent hereunder are
subject to the provisions of the Credit Agreement. The Administrative Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Pledged Collateral), in accordance
with this Agreement and the Credit Agreement. The Administrative Agent may
employ agents and attorneys-in-fact in connection herewith and shall not be
liable for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith. The Administrative Agent may resign and a
successor Administrative Agent may be appointed in the manner provided in the
Credit Agreement. Upon the acceptance of any appointment as the Administrative
Agent by a successor Administrative Agent, that successor Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent under this Agreement,
and the retiring Administrative Agent shall thereupon be discharged from its
duties and obligations under this Agreement. After any retiring Administrative
Agent’s resignation, the provisions hereof shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement while it was the
Administrative Agent.

(b) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Pledged Collateral in its possession if
such Pledged Collateral is accorded treatment substantially equivalent to that
which the Administrative Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Administrative Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions,

 

-33-



--------------------------------------------------------------------------------

exchanges, maturities, tenders or other matters relating to any Securities
Collateral, whether or not the Administrative Agent or any other Secured Party
has or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any person with respect to any Pledged
Collateral.

(c) The Administrative Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

(d) If any item of Pledged Collateral also constitutes collateral granted to the
Administrative Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the Administrative Agent, in its sole discretion, shall select
which provision or provisions shall control.

(e) The Administrative Agent may rely on advice of counsel as to whether any or
all UCC financing statements of the Pledgors need to be amended as a result of
any of the changes described in Section 3.7. If any Pledgor fails to provide
information to the Administrative Agent about such changes on a timely basis,
the Administrative Agent shall not be liable or responsible to any party for any
failure to maintain a perfected security interest in such Pledgor’s property
constituting Pledged Collateral, for which the Administrative Agent needed to
have information relating to such changes. The Administrative Agent shall have
no duty to inquire about such changes if any Pledgor does not inform the
Administrative Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Administrative Agent to
search for information on such changes if such information is not provided by
any Pledgor.

SECTION 11.2. Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay and discharge any
taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any obligations of such Pledgor under any Pledged Collateral) or if
any representation or warranty on the part of any Pledgor contained herein shall
fail to be true and correct in any material respect, the Administrative Agent
may (but shall not be obligated to) do the same or cause it to be done or remedy
any such breach, and may expend funds for such purpose; provided, however, that
the Administrative Agent shall in no event be bound to inquire into the validity
of any tax, Lien, imposition or other obligation which such Pledgor fails to pay
or perform as and when required hereby and which such Pledgor does not contest
in accordance with the provisions of the Credit

 

-34-



--------------------------------------------------------------------------------

Agreement; and provided, further, that unless an Event of Default has occurred
and is continuing or time is of the essence, the Administrative Agent shall not
take the foregoing actions without first making demand on the Pledgors and the
Pledgors failing to promptly comply therewith. Any and all amounts so expended
by the Administrative Agent shall be paid by the Pledgors in accordance with the
provisions of Section 10.04 of the Credit Agreement. Neither the provisions of
this Section 11.2 nor any action taken by the Administrative Agent pursuant to
the provisions of this Section 11.2 shall prevent any such failure to observe
any covenant contained in this Agreement nor any breach of representation or
warranty from constituting an Event of Default. Each Pledgor hereby appoints the
Administrative Agent its attorney-in-fact, with full power and authority in the
place and stead of such Pledgor and in the name of such Pledgor, or otherwise,
from time to time in the Administrative Agent’s reasonable discretion to take
any action and to execute any instrument consistent with the terms of the Credit
Agreement, this Agreement and the other Loan Documents which the Administrative
Agent may deem necessary or advisable to accomplish the purposes hereof (but the
Administrative Agent shall not be obligated to and shall have no liability to
such Pledgor or any third party for failure to so do or take action). The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof. Each Pledgor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.

Anything in this Section 11.2 to the contrary, the Administrative Agent agrees
that, except as provided above, it will not exercise any rights under the
foregoing power of attorney unless an Event of Default shall have occurred and
be continuing.

SECTION 11.3. Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and the other Secured
Parties and each of their respective successors, transferees and assigns. No
other persons (including any other creditor of any Pledgor) shall have any
interest herein or any right or benefit with respect hereto. Without limiting
the generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement and, in the case of a
Secured Party that is a party to a Secured Hedge Agreement or a Secured Cash
Management Agreement, such Secured Hedge Agreement or Secured Cash Management
Agreement, as applicable. Each of the Pledgors agrees that its obligations
hereunder and the security interest created hereunder shall continue to be
effective or be reinstated, as applicable, if at any time payment, or any part
thereof, of all or any part of the Obligations is rescinded or must otherwise be
restored by the Secured Party upon the bankruptcy or reorganization of any
Pledgor or otherwise.

SECTION 11.4. Termination; Release. When all the Obligations have been paid in
full (other than contingent indemnification obligations not then due), the
Commitments of the Lenders to make any Loan or to issue any Letter of Credit
under the Credit Agreement shall have expired or been sooner terminated and all
Letters of Credit have been terminated or cash

 

-35-



--------------------------------------------------------------------------------

collateralized in accordance with the provisions of the Credit Agreement, this
Agreement shall terminate. Upon termination of this Agreement the Pledged
Collateral shall immediately be released from the Lien of this Agreement. Upon
such release or any release of Pledged Collateral or any part thereof in
accordance with the provisions of the Credit Agreement, the Administrative Agent
shall, upon the request and at the sole cost and expense of the Pledgors,
assign, transfer and deliver to Pledgor, against receipt and without recourse to
or warranty by the Administrative Agent except as to the fact that the
Administrative Agent has not encumbered the released assets, such of the Pledged
Collateral or any part thereof to be released (in the case of a release) as may
be in possession of the Administrative Agent and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Pledged Collateral, proper documents and instruments (including UCC-3
termination financing statements or releases) acknowledging the termination
hereof or the release of such Pledged Collateral, as the case may be.

SECTION 11.5. Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Administrative Agent and the Pledgors. Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by any Pledgor from the terms
of any provision hereof in each case shall be effective only in the specific
instance and for the specific purpose for which made or given. Except where
notice is specifically required by this Agreement or any other document
evidencing the Obligations, no notice to or demand on any Pledgor in any case
shall entitle any Pledgor to any other or further notice or demand in similar or
other circumstances.

SECTION 11.6. Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.

SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Sections 10.14 and 10.15 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.

SECTION 11.8. Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 11.9. Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts

 

-36-



--------------------------------------------------------------------------------

and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement. Delivery of
any executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 11.10. Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 11.11. No Credit for Payment of Taxes or Imposition. A Pledgor shall not
be entitled to any credit against the principal, premium, if any, or interest
payable under the Credit Agreement, and such Pledgor shall not be entitled to
any credit against any other sums which may become payable under the terms
thereof or hereof, by reason of the payment of any Tax on the Pledged Collateral
or any part thereof.

SECTION 11.12. No Claims Against Administrative Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Administrative Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Administrative Agent in respect
thereof or any claim that any Lien based on the performance of such labor or
services or the furnishing of any such materials or other property is prior to
the Lien hereof.

SECTION 11.13. No Release. Nothing set forth in this Agreement or any other Loan
Document, nor the exercise by the Administrative Agent of any of the rights or
remedies hereunder, shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or from any
liability to any person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Administrative Agent or any other Secured
Party to perform or observe any such term, covenant, condition or agreement on
such Pledgor’s part to be so performed or observed or shall impose any liability
on the Administrative Agent or any other Secured Party for any act or omission
on the part of such Pledgor relating thereto or for any breach of any
representation or warranty on the part of such Pledgor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Pledged Collateral or made in connection herewith or therewith.
Anything herein to the contrary notwithstanding, neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any contracts, agreements and other documents included in the Pledged Collateral
by reason of this Agreement, nor shall the Administrative Agent or any other
Secured Party be obligated to perform any of the obligations or duties of any
Pledgor thereunder or to take any action to collect or enforce any such
contract, agreement or other document included in

 

-37-



--------------------------------------------------------------------------------

the Pledged Collateral hereunder. The obligations of each Pledgor contained in
this Section 11.13 shall survive the termination hereof and the discharge of
such Pledgor’s other obligations under this Agreement, the Credit Agreement and
the other Loan Documents.

SECTION 11.14. Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii) any lack of validity or enforceability of the Credit Agreement, any Secured
Hedge Agreement, any Secured Cash Management Agreement or any other Loan
Document, or any other agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from the Credit Agreement, any Secured Hedge
Agreement, any Secured Cash Management Agreement or any other Loan Document or
any other agreement or instrument relating thereto;

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Secured Hedge
Agreement, any Secured Cash Management Agreement or any other Loan Document
except as specifically set forth in a waiver granted pursuant to the provisions
of Section 11.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-38-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

GENTIVA HEALTH SERVICES, INC., as a Pledgor By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President
[SIGNATURES TO BE UPDATED TO REFLECT EXECUTION BY ACQUIRED SUBS IMMEDIATELY POST
CLOSING BY JOINDER] ACCESS HOME HEALTH OF FLORIDA, LLC CAPITAL CARE RESOURCES,
LLC CAPITAL CARE RESOURCES OF SOUTH CAROLINA, LLC CAPITAL HEALTH MANAGEMENT
GROUP, LLC CHATTAHOOCHEE VALLEY HOME CARE SERVICES, LLC CHATTAHOOCHEE VALLEY
HOME HEALTH, LLC CHMG ACQUISITION LLC CHMG OF ATLANTA, LLC CHMG OF GRIFFIN, LLC
EASTERN CAROLINA HOME HEALTH AGENCY, LLC FHI GP, INC. FHI HEALTH SYSTEMS, INC.
FHI LP, INC. GENTIVA CERTIFIED HEALTHCARE CORP. GENTIVA HEALTH SERVICES
(CERTIFIED), INC. GENTIVA HEALTH SERVICES HOLDING CORP. GENTIVA HEALTH SERVICES
(USA) LLC GENTIVA REHAB WITHOUT WALLS, LLC GENTIVA SERVICES OF NEW YORK, INC.

GILBERT’S HOME HEALTH AGENCY, INC.

each as a Pledgor

 

S-1



--------------------------------------------------------------------------------

By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President

 

S-2



--------------------------------------------------------------------------------

GILBERT’S HOSPICE CARE, LLC GILBERT’S HOSPICE CARE OF MISSISSIPPI, LLC
HEALTHFIELD HOME HEALTH, LLC HEALTHFIELD HOSPICE SERVICES, LLC HEALTHFIELD, LLC
HEALTHFIELD OF SOUTHWEST GEORGIA, LLC HEALTHFIELD OF STATESBORO, LLC HEALTHFIELD
OF TENNESSEE, LLC HEALTHFIELD OPERATING GROUP, LLC HOME HEALTH CARE AFFILIATES,
INC. HOME HEALTH CARE AFFILIATES OF CENTRAL MISSISSIPPI, L.L.C. HOME HEALTH CARE
AFFILIATES OF MISSISSIPPI, INC. HOME HEALTH CARE OF CARTERET COUNTY, LLC HORIZON
HEALTH NETWORK LLC JAVELIN HEALTHCARE HOLDINGS, LLC JAVELIN MERGER SUB, INC.
MID-SOUTH HOME CARE SERVICES, LLC MID-SOUTH HOME HEALTH AGENCY, LLC MID-SOUTH
HOME HEALTH, LLC MID-SOUTH HOME HEALTH OF GADSDEN, LLC NEW YORK HEALTHCARE
SERVICES, INC. ODYSSEY HEALTHCARE AUSTIN, LLC ODYSSEY HEALTHCARE DETROIT, LLC
ODYSSEY HEALTHCARE FORT WORTH, LLC ODYSSEY HEALTHCARE GP, LLC ODYSSEY HEALTHCARE
HOLDING COMPANY ODYSSEY HEALTHCARE, INC. ODYSSEY HEALTHCARE LP, LLC ODYSSEY
HEALTHCARE OF AUGUSTA, LLC ODYSSEY HEALTHCARE OF FLINT, LLC

ODYSSEY HEALTHCARE OF MARION COUNTY, LLC

each as a Pledgor

By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President

 

S-3



--------------------------------------------------------------------------------

ODYSSEY HEALTHCARE OF SAVANNAH, LLC ODYSSEY HEALTHCARE OF ST. LOUIS, LLC OHS
SERVICE CORP. PHHC ACQUISITION CORP. QC-MEDI NEW YORK, INC. QUALITY CARE-USA,
INC. TAR HEEL HEALTH CARE SERVICES, LLC TOTAL CARE HOME HEALTH OF LOUISBURG, LLC
TOTAL CARE HOME HEALTH OF NORTH CAROLINA, LLC TOTAL CARE HOME HEALTH OF SOUTH
CAROLINA, LLC VAN WINKLE HOME HEALTH CARE, INC. VISTACARE, LLC VISTACARE OF
BOSTON, LLC VISTACARE USA, LLC VISTA HOSPICE CARE, LLC WIREGRASS HOSPICE CARE,
LLC WIREGRASS HOSPICE LLC WIREGRASS HOSPICE OF SOUTH CAROLINA, LLC ABC HOSPICE,
LLC ALPINE HOME HEALTH CARE, LLC ALPINE HOME HEALTH II, INC. ALPINE HOME HEALTH,
INC. ALPINE RESOURCE GROUP, INC. AMERICAN HOMECARE MANAGEMENT CORP. AMERICAN
HOSPICE, INC. ASIAN AMERICAN HOME CARE, INC. BETHANY HOSPICE, LLC CALIFORNIA
HOSPICE, LLC CHAPARRAL HOSPICE, INC.

COLORADO HOSPICE, L.L.C.

each as a Pledgor

By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President

 

S-4



--------------------------------------------------------------------------------

FAITH HOME HEALTH AND HOSPICE, LLC FAITH IN HOME SERVICES, L.L.C. FIRST HOME
HEALTH, INC. GEORGIA HOSPICE, LLC GIRLING HEALTH CARE SERVICES OF KNOXVILLE,
INC. GIRLING HEALTH CARE, INC. HARDEN CLINICAL SERVICES, LLC HARDEN HC TEXAS
HOLDCO, LLC HARDEN HEALTHCARE HOLDINGS, INC. HARDEN HEALTHCARE SERVICES, LLC
HARDEN HEALTHCARE, LLC HARDEN HOME HEALTH, LLC HARDEN HOME OPTION, LLC HARDEN
HOSPICE, LLC HAWKEYE HEALTH SERVICES, INC. HOMECARE PLUS, INC. HORIZON HEALTH
CARE SERVICES, INC. HOSPICE CARE OF KANSAS AND MISSOURI, L.L.C. HOSPICE CARE OF
KANSAS, L.L.C. HOSPICE CARE OF THE MIDWEST, L.L.C. IOWA HOSPICE, L.L.C.
ISIDORA’S HEALTH CARE, INC. LAKES HOSPICE, L.L.C. LIGHTHOUSE HOSPICE — COASTAL
BEND, LLC LIGHTHOUSE HOSPICE — METROPLEX, LLC LIGHTHOUSE HOSPICE — SAN ANTONIO,
LLC LIGHTHOUSE HOSPICE MANAGEMENT, LLC LIGHTHOUSE HOSPICE PARTNERS, LLC MISSOURI
HOME CARE OF ROLLA, INC.

NURSING CARE - HOME HEALTH AGENCY, INC.

each as a Pledgor

By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President

 

S-5



--------------------------------------------------------------------------------

OMEGA HOSPICE, LLC SATURDAY PARTNERS, LLC THE AMERICAN HEARTLAND HOSPICE CORP.
THE HOME OPTION, LLC THE HOME TEAM OF KANSAS, LLC VOYAGER HOME HEALTH, INC.
VOYAGER HOSPICECARE, INC.

WE CARE HOME HEALTH SERVICES, INC.

each as a Pledgor

By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President FAMILY
HOSPICE, LTD.

FHI MANAGEMENT, LTD.

each as a Pledgor

By:   FHI GP, Inc., its general partner By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President ODYSSEY
HEALTHCARE OPERATING A, LP ODYSSEY HEALTHCARE MANAGEMENT, LP

ODYSSEY HEALTHCARE OPERATING B, LP

each as a Pledgor

By:   Odyssey Healthcare GP, LLC, its general partner By:  

/s/ Tony Strange

  Name:   Tony Strange   Title:   Chief Executive Officer and President

 

S-6



--------------------------------------------------------------------------------

VOYAGER ACQUISITION, L.P. as a Pledgor By:   American Hospice, Inc., its general
partner By:  

/s/ TonyStrange

  Name:   Tony Strange   Title:   Chief Executive Officer and President

 

S-7



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent By:  

/s/ Diane Rolfe

  Name:   Diane Rolfe   Title:   Director

 

S-8



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

ISSUER’S ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of [            ], 2013, made by GENTIVA HEALTH SERVICES,
INC., a Delaware corporation (the “Borrower”), the Guarantors party thereto and
BARCLAYS BANK PLC, as administrative agent (in such capacity and together with
any successors in such capacity, the “Administrative Agent”), (ii) agrees
promptly to note on its books the security interests granted to the
Administrative Agent and confirmed under the Security Agreement, (iii) agrees
that, upon the occurrence and during the continuation of an Event of Default, it
will comply with instructions of the Administrative Agent with respect to the
applicable Securities Collateral (including all Equity Interests of the
undersigned) without further consent by the applicable Pledgor and (iv) agrees
to notify the Administrative Agent upon obtaining knowledge of any interest in
favor of any person in the applicable Securities Collateral that is adverse to
the interest of the Administrative Agent therein.

 

[                                         ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 2

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of [                    ], is
delivered pursuant to Section 5.1 of the Security Agreement (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement;” capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), dated
as of [            ], 2013, made by GENTIVA HEALTH SERVICES, INC., a Delaware
corporation (the “Borrower”), the Guarantors party thereto and BARCLAYS BANK
PLC, as administrative agent (in such capacity and together with any successors
in such capacity, the “Administrative Agent”). The undersigned hereby agrees
that this Securities Pledge Amendment may be attached to the Security Agreement
and that the Pledged Securities and/or Intercompany Notes listed on this
Securities Pledge Amendment shall be deemed to be and shall become part of the
Pledged Collateral and shall secure all Obligations.

PLEDGED SECURITIES

 

ISSUER   CLASS
OF STOCK
OR
INTERESTS   PAR
VALUE   CERTIFICATE
NO(S).   NUMBER OF
SHARES
OR
INTERESTS   PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY
INTERESTS OF ISSUER                                                  



--------------------------------------------------------------------------------

INTERCOMPANY NOTES

 

ISSUER   PRINCIPAL
AMOUNT   DATE OF
ISSUANCE   INTEREST
RATE   MATURITY
DATE                                        

 

[                                         ], as Pledgor By:  

 

  Name:   Title:

 

AGREED TO AND ACCEPTED: BARCLAYS BANK PLC, as Administrative Agent By:  

 

  Name:   Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT 3

[Form of]

COPYRIGHT SECURITY AGREEMENT

Copyright Security Agreement, dated as of [                    ], by
[                    ] and [                    ] (individually, a “Pledgor”,
and, collectively, the “Pledgors”), in favor of BARCLAYS BANK PLC, in its
capacity as administrative agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Copyright
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:

(a) Copyrights of such Pledgor listed on Schedule I1 attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Property).

 

1  Should include same Copyrights listed on Schedule 11(b) of the Perfection
Certificate.



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Copyrights
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent shall
otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Obligations and
termination of the Security Agreement, the Administrative Agent shall promptly
execute, acknowledge, and deliver to the Pledgors an instrument in writing in
recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Copyrights under this Copyright Security Agreement.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Copyright Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Copyright Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [PLEDGORS] By:  

 

  Name:   Title:

 

Accepted and Agreed:

BARCLAYS BANK PLC,

as Administrative Agent

By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

TITLE

     

Copyright Applications:

 

OWNER

  

TITLE

  

 

-4-



--------------------------------------------------------------------------------

EXHIBIT 4

[Form of]

PATENT SECURITY AGREEMENT

Patent Security Agreement, dated as of [                    ], by
[                    ] and [                    ] (individually, a “Pledgor”,
and, collectively, the “Pledgors”), in favor of BARCLAYS BANK PLC, in its
capacity as administrative agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Patent Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Pledgor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor:

(a) Patents of such Pledgor listed on Schedule I2 attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Property).

 

2  Should include same Patents listed on Schedule 11(a) of the Perfection
Certificate.



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Administrative Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patents made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein. In the event that any provision of this Patent Security Agreement
is deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall control unless the Administrative Agent shall otherwise
determine.

SECTION 4. Termination. Upon the payment in full of the Obligations and
termination of the Security Agreement, the Administrative Agent shall promptly
execute, acknowledge, and deliver to the Pledgors an instrument in writing in
recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Patents under this Patent Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours, [PLEDGORS] By:  

 

  Name:   Title:

 

Accepted and Agreed:

BARCLAYS BANK PLC,

as Administrative Agent

By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

NAME

     

Patent Applications:

 

OWNER

  

APPLICATION

NUMBER

  

NAME

     

 

-4-



--------------------------------------------------------------------------------

EXHIBIT 5

[Form of]

TRADEMARK SECURITY AGREEMENT

Trademark Security Agreement, dated as of [                    ], by
[                    ] and [                    ] (individually, a “Pledgor”,
and, collectively, the “Pledgors”), in favor of BARCLAYS BANK PLC, in its
capacity as administrative agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Trademark
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:

(a) Trademarks of such Pledgor listed on Schedule I3 attached hereto;

(b) all Goodwill associated with such Trademarks; and

(c) all Proceeds of any and all of the foregoing (other than Excluded Property).

 

3  Should include same Trademarks listed on Schedule 11(a) of the Perfection
Certificate.



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Trademarks
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent shall
otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Obligations and
termination of the Security Agreement, the Administrative Agent shall promptly
execute, acknowledge, and deliver to the Pledgors an instrument in writing in
recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Trademarks under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Trademark Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Trademark Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [PLEDGORS] By:  

 

  Name:   Title:

 

Accepted and Agreed:

BARCLAYS BANK PLC,

as Administrative Agent

By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

TRADEMARK

     

Trademark Applications:

 

OWNER

  

APPLICATION

NUMBER

  

TRADEMARK

     

 

-4-